Citation Nr: 1243134	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer. 

2.  Entitlement to service connection for diverticulitis.
 
3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.
 
4.  Entitlement to a rating in excess of 40 percent for a lower back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2005 and January 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for the Veteran's back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in July 2012, the Veteran indicated that he wished to withdraw his appeal of the issues of service connection for prostate cancer and diverticulitis.

2.  The weight of the medical evidence establishes that the Veteran does not meet, and has not met at any time during the course of his appeal, the DSM-IV criteria for a diagnosis of PTSD.

3.  The weight of the medical evidence does not relate an acquired psychiatric disability, to include an anxiety disorder, to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of a Substantive Appeal by the Veteran of his claims of entitlement to service connection for prostate cancer and diverticulitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  Criteria for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In this case, the Veteran asserts that he has PTSD as a result of being on a Naval ship which was attacked by a Japanese kamikaze during World War II.  Service treatment records confirm that the Veteran was in fact involved in such an incident as they describe treatment for a back injury he incurred during the attack.  As such, the Veteran's reported stressor is considered to have been corroborated.

However, exposure to a stressful or traumatic event is only one of the several requirements for establishing service connection for PTSD.  As noted, service connection for PTSD would require that the traumatic event caused the Veteran to develop PTSD.

The Veteran separated from service in 1946, and the earlier psychiatric testing appears to have been conducted nearly 60 years later in November 2005 when a PTSD screen was conducted.  However, the PTSD screen was found to be negative as the Veteran specifically denied having experienced any nightmares in the past month, denied any avoidance of situations, denied being easily startled or on guard, and denied feeling numb or detached.

In 2010, the Veteran filed a claim seeking service connection for PTSD.  At his hearing before the Board in July 2012, the Veteran asserted that he had been diagnosed with PTSD by a group of doctors at the Coatesville VA Medical Center.  However, a review of the treatment records does not show such a diagnosis having ever been rendered.  It is true that the Veteran was seen for a psychology assessment in September 2009 at the Coatesville VA Medical Center.  At that session, the Veteran denied symptoms of depression, PTSD, mania or psychosis.  The medical professional noted that the Veteran's indicated a history of anxiety, which the Veteran denied; denying any mental health history.  Following the evaluation, the medical professional diagnosed the Veteran with an anxiety disorder.
  
Given his allegation of PTSD, the Veteran was provided with a VA psychiatric examination in December 2009.  The examiner reviewed the claims file and interviewed the Veteran.  From a review of the examination report, it is clear that the examiner was familiar with the Veteran's intense combat exposure during World War II in which his ship was repeatedly attacked by Japanese fighter planes and the Veteran was seriously injured.  However, the examiner did not find that the Veteran met the criteria for PTSD, as he did not persistently reexperience the traumatic event, he failed to describe the onset of any symptoms, and there were no behavioral, cognitive, social, affective or somatic change that the Veteran attributed to the stressful event.  The examiner also diagnosed the Veteran with an anxiety disorder. 

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Veteran has repeatedly described his exposure to traumatic and undoubtedly stressful events during service, and the Board does not dispute the Veteran's accounts.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a psychiatric disability like PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran has repeatedly asserted that he has PTSD, his opinion is insufficient to either establish that he has PTSD or to relate such a diagnosis to his military stressors.

Instead, competent evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  In this case, such evidence is not of record. 

The Board does not wish to in any way diminish the magnitude of the terrifying events the Veteran experienced in service .  However, as explained, exposure to a traumatic event alone is insufficient to establish service connection for PTSD; rather, the event must cause PTSD.

In this case, multiple medical professionals have evaluated the Veteran, but they have consistently found that the Veteran did not meet the DSM-IV criteria for PTSD.  Unfortunately, without a diagnosis of PTSD at anytime during the course of his appeal, service connection cannot be granted for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied.
 
While the Veteran filed a claim seeking service connection for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how they are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted, the Veteran has been diagnosed with an anxiety disorder, and the Board must determine whether such a disability either began during or was otherwise caused by the Veteran's military service.

Service treatment records fail to show that the Veteran received any psychiatric treatment while in service.  Following service, the Veteran filed for service connection for a back disability immediately after separating from service in 1946, establishing that he was familiar with the VA disability system.  However, despite this awareness of VA, the Veteran did not seek service connection for a psychiatric disability for more than half a century thereafter, first seeking service connection for PTSD in approximately 2010.  During this time, the Veteran filed for increased ratings for his back on several occasions through the years, but again he never filed for any psychiatric disability until 2010.  The Board would expect that if the Veteran had in fact been experiencing psychiatric impairment since service, he would have included a claim in one of his multiple applications for VA disability benefits.

Moreover, the Veteran does not appear to have ever sought any psychiatric treatment for more than 50 years after separation, which is also taken as evidence against the conclusion that his anxiety disorder either began during or was otherwise caused by his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim) 

While the examiner did not specifically opine as to the etiology of the Veteran's anxiety disorder, the fact remains that there is no suggestion in the record that the anxiety disorder even might be related to his military service.

As such, the criteria for service connection for an acquired psychiatric disability, to include an anxiety disorder is denied.

Prostate cancer and diverticulitis

In a statement received in July 2008, the Veteran indicated that he wished to withdraw his appeal of the issues of service connection for prostate cancer and diverticulitis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal with regard to the two above listed issues and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to either of those issues.  As such, the Board does not have jurisdiction to review his claims of entitlement to service connection for prostate cancer and diverticulitis and they are therefore dismissed.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and service treatment records have been obtained, and the Veteran has not alleged receiving any private psychiatric treatment.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with a VA psychiatric examination (the report of which has been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

It is acknowledged that no opinion was specifically provided addressing whether the Veteran's anxiety disorder either began during or was otherwise caused by his military service.  However, as discussed, there was no evidence of any psychiatric during service, or for more than 50 years thereafter; and no medical opinion has even suggested that the Veteran's anxiety disorder was the result of his military service.  As such, the duty to obtain a medical opinion has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

The appeal of the claims for service connection for prostate cancer and for diverticulitis are dismissed.

Service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, is denied.  


REMAND

In this case, the Veteran is currently service connected for a back disability, rated at 40 percent, and for secondary radiculopathy, also rated at 40 percent.  

At his Board hearing in July 2012, the Veteran's representative indicated that his back disability and radiculopathy had definitely gotten worse, such that it had taken hold of the Veteran's left side, and they requested an examination to assess the current problems the Veteran was experiencing with his back and left side.

It is also noted that in January 2012, the Veteran's representative had requested a new VA examination, arguing that the examiner at the previous VA examination had failed to address whether the Veteran had experienced any incapacitating episodes of intervertebral disc syndrome.

Given the suggestion that the Veteran's service connected disabilities have worsened, and the Veteran's multiple requests to be reexamined, the Board concludes that a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
The Veteran is also seeking a TDIU, which may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The regulations provide that if there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for a back disability (rated at 40 percent) and for left sided radiculopathy which is secondary to the back disability (rated at 40 percent).  His combined disability rating is 60 percent, which would fail to meet the schedular criteria for a TDIU.  However, the regulations provide that when multiple disabilities result from a common etiology or single accident, they are to be considered one disability.  38 C.F.R. § 4.16.  Here, this is the case, as both the Veteran's back disability and radiculopathy are part of a common etiology.  As such, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. §§ 4.16(a), 4.25.  

The issue then becomes whether the Veteran is unemployable as a result of his service connected disabilities.  The evidence indicates that the Veteran retired in approximately 1997 after having worked for approximately 19 years as a immigration inspector at an airport.  He currently asserts that he simply cannot work any longer.  It is noted that in addition to his service connected disabilities, the Veteran also has a number of non-service connected health impairments including a left knee disability, residuals of prostate cancer, an anxiety disorder, and diverticulitis.

At his hearing the Veteran asserted that he received Social Security Administration (SSA) disability, although at other times he asserted that it was in fact age related SSA.  Given the uncertainty of these records, SSA should be contacted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service connected back disability and secondary left-side radiculopathy.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  The examiner should:

a)  Determine whether there is any ankylosis in either the Veteran's entire spine, or his thoracolumbar spine.  If ankylosis is found, the examiner should indicate whether it is favorable or unfavorable. 

b)  Determine whether the Veteran has intervertebral disc syndrome (IVDS) in his lumbar spine; and, if so, assess whether at any time since December 2004 the IVDS has been manifested by incapacitating episodes which have required prescribed bed rest to treat (if bed rest has been prescribed, the examiner should indicate the number of weeks of bed rest that have been prescribed).  

c)  Assess any neurologic impairment, focusing on the radiculopathy in the Veteran's left lower extremity, and indicating whether it causes incomplete paralysis that is mild, moderate, moderately severe, severe with marked muscular atrophy, or whether it causes complete paralysis with foot dangle and drop with no active movement possible of muscles below the knee, and flexion of the knee weakened on lost.

d)  Finally, without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has, at any time since December 2004, been precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected back disability and secondary left-sided radiculopathy.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


